Citation Nr: 1822059	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-28 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran had active service from August 2008 to May 2012. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2012 determination of the VA RO. 

In October 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) at the St. Petersburg, Florida, RO.  A transcript of this hearing has been associated with the claims file.

While this appeal was pending, a July 2014 rating decision denied a temporary total rating for hospitalization at Bay Pines from January to February 2014, based on the fact the Veteran was not service-connected for PTSD.  In light of the grant herein, the RO MUST revisit that issue.  (The Veteran filed a notice of disagreement in January 2013 with respect to the December 2012 denial of his original claims, which were filed shortly after his discharge from service, so the PTSD claim on appeal has been pending since 2012).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving doubt in favor of the Veteran, the Veteran's PTSD is causally or etiologically related to his active duty service. 


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case regarding the Veteran's PTSD claim, no discussion of compliance with VA's duty to notify and assist is necessary.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. § 1110 (2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2017).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2017).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304 (f)(1) (2017); see also, 38 U.S.C. § 1154 (b) (2012).  Otherwise, the law requires verification of a claimed stressor.

Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

In addition, there are special provisions relating to PTSD claims based on fear of hostile military or terrorist activities.  Specifically, 38 C.F.R. § 3.304 (f)(3) provides that "[i]f a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."

The Veteran is seeking entitlement to service connection for PTSD.  In an October 2012 statement, the Veteran asserted that he was assigned to a personal security detachment that required him to travel extensively throughout Afghanistan from June 2010 to July 2011.  He asserted that he was under constant threat of enemy attack.  He claimed he suffered numerous indirect fire attacks and sniper fire and witnessed many deaths during hospital visits with the chaplain. 

The Veteran's DD 214 Form reflects that the Veteran served in Afghanistan from June 2010 to July 2012.  This form also reflects that he served in a designated imminent danger pay area. 

In an August 2014 VA examination, the Veteran was diagnosed with PTSD; depressive disorder, not otherwise specified; atypical psychosis; and a cognitive disorder, not otherwise specified.  

In support of his claim, the Veteran has submitted a letter signed by a licensed clinical psychologist, a staff psychiatrist, and the Chief of Mental Health at the VA Daytona Beach Outpatient Multi-Specialty Clinic.  This letter discussed the Veteran's service, his alleged stressors, and his PTSD symptoms. 

In consideration of 38 C.F.R. § 3.304 (f)(3), and in light the Veteran's PTSD diagnosis, his reports regarding fear of hostile activity in Afghanistan, the fact that he served in a designated imminent danger pay area, and the letter from the psychologist/psychiatrist at VA Daytona Beach Outpatient Multi-Specialty Clinic, the Board concludes that there is at least an approximate balance of positive and negative evidence as to whether the Veteran's PTSD was caused by his active duty service.  Thus, resolving doubt in favor of the Veteran, the Board concludes that service connection must be granted for the Veteran's PTSD.


ORDER

Entitlement to service connection for PTSD is granted.



	(CONTINUED ON NEXT PAGE)

REMAND

Additional development is needed prior to the adjudication of the remaining claim on appeal.

Specifically, all available Social Security Administration (SSA) disability records should be associated with the claims file.  The RO/AMC should also obtain any and all VA treatment records that have not yet been associated with the claims file.  The Veteran testified that he would begin treatment at the VA in Texas shortly after the hearing. 

As for private mental health treatment, the Board notes that the letter from the VA Daytona Beach Outpatient Multi-Specialty Clinic referenced above noted that the Veteran was psychiatrically hospitalized most recently in May 2013 at Florida Hospital in Orange City.  Records from this facility should be obtained as well. 

Upon review and consideration of any information thereafter received, and in view of the service connection grant above for PTSD, the AOJ shall determine whether TDIU is warranted, to include referral to the Director, Compensation and Pension Service, is warranted for extra-schedular consideration under 38 C.F.R. § 4.16 (b). 

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment and hospitalization records, to include the following:

a. from the Bay Pines Healthcare System from July 2014 to the present;

b. from the Tampa VA Medical Center (VAMC) (and associated outpatient clinics) from July 2014 to the present;

c. from the Orlando VAMC (and associated outpatient clinics) from July 2014 to the present.

d. from the VA North Texas Health Care System from October 2017 to present.

2. Associate all available SSA disability records with the claims file

3. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional private medical records, to specifically include any records from the Florida Hospital in Orange City dating back to at least January 2013.  Associate any records received, including negative responses, with the claims file. 

4. DO NOT SCHEDULE THE VETERAN FOR A VA EXAMINATION UNTIL THE ABOVE VA, SSA, AND PRIVATE MEDICAL RECORDS HAVE BEEN OBTAINED, TO THE EXTENT POSSIBLE.

5. Schedule the Veteran for a VA psychiatric examination.  Provide the claims file to the examiner for review.  In addition to completing the usual examination report, the examiner should opine as to the functional effects of the Veteran's psychiatric conditions on his ability to obtain and maintain gainful employment.

6. Thereafter, review and consider any information received, and determine whether entitlement to TDIU is warranted, to include, if necessary, whether referral to the Director, Compensation and Pension Service, is warranted for extra-schedular consideration under 38 C.F.R. § 4.16 (b).

7. Then, the RO/AMC should readjudicate the claim for TDIU.  If the benefit sought remains denied, he should be provided a supplemental statement of the case (SSOC). After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that his cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2017).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


